DETAILED ACTION
	Claims 1-20 are presented on 09/30/2019 for examination on merits.  Claims 1, 14, and 19 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The rationale for this determination is explained below:  
First – following Step 1 of the guidance, claims 1-20 are directed to a method comprising a series of functional steps, or computing apparatus with processor coupled with memory, or a non-transitory computer readable medium.  Therefore, the claimed invention falls into one of the four statutory categories.
Secondly – following Step 2 of the guidance, claims 1-20 are analyzed for its underlying inventive concept with a new two-prong inquiry (1) does the claim recite an abstract idea, law of nature, or natural phenomenon, and/or judicial exceptions? And (2) does the claim recite additional elements that integrate the judicial exception into a practical application?
It is determined that claimed invention is directed to an abstract idea or at least one of the judicial exceptions, because the concept of the invention is basically mathematical calculations of scores for setting priority of a broadly defined object under analysis; the first prone of the inquiry.  It is similar to the grouping of the abstract ideas for mathematical concepts – mathematical relationships, mathematical formulas or equations, and mathematical calculations.

Regarding the second prone, the identified additional elements – the processor and memory and data store – failed to integrate the idea of “score calculations for priority setting” into a practical application.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites executable program, processor and memory that may reside in a single computer system.  These elements only perform functions of a general computer such as receiving, computing, and storing data.  Further, the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, the independent claims 1, 14, and 19 are abstract without significantly more.

Dependent claims 1, 14 and 19, when analyzed individually or as a whole, are held to be patent ineligible under 35 U.S.C. 101 because, the additional recited limitation(s) fail(s) to amount to “significantly more” than the judicial exception, and thereby non-statutory.

Please see “The 2019 Revised Patent Subject Matter Eligibility Guidance (or “2019 PEG” for short) published in January 2019 at USPTO Website.  Note that the groupings of abstract ideas in the 2019 PEG are not the same as those on the Abstract Ideas QRS or in the MPEP. The groupings in the 2019 PEG should be FOLLOWED for identifying abstract ideas. The 2019 PEG does not change the analysis at Step 2B which pertains to an improvement to conventional functioning of a computer or to technological processes; see also MPEP 2106.05(a).


Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim recites “a NumPy array”, which should have been spelled out for formality reasons.  It is understood that NumPy array is short for Numerical Python Array; see par. 0099 of the Specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6-9, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mirsky (US 20190166144 A1) in view of Khalid (US 9824216 B1).

As per claim 1, Mirsky teaches a computing apparatus, comprising: 
a processor and a memory; 
a data store having stored thereon trained models M/GLOBAL and M/ENT, wherein model M/GLOBAL comprises a clustering model of proximity and prevalence of a first body of computing objects, and M/ENT comprises a clustering model of proximity and prevalence of a second body of computing object (Mirsky, par. 0014-0016: the local and global machine-learning models.  The global ML model comprising remote computing nodes is mapped to model M/GLOBAL and the local model mapped to model M/ENT) and 
instructions encoded within the memory (Mirsky, par. 0020: instructions) to instruct the processor to: 
receive an object under analysis (Mirsky, par. 0068 and 0078-0079: receiving network packet for identifying malicious activities or an attack); 
apply a machine learning model to compute a global variance score between the object under analysis and M/GLOBAL (Mirsky, par. 0013-0014: applying at least the global model for determining the second correlation score … which is based on a correlation between received traffic and the global model); 
apply the machine learning model to compute an enterprise variance score between the object under analysis and M/ENT (Mirsky, par. 0013-0014 and 0021: determining a first correlation score based on a correlation between received traffic and the local model);
compute from the global variance score and the enterprise variance score a cross-sectional variance score (Mirsky, par. 0014 and 0051-0052: combining the first correlation score and the second correlation score…to derive the combined correlation score, which is mapped to the cross-sectional variance score in the claim; see also FIG. 5, BLOCK 92).
However, Mirsky does not explicitly disclose an analysis priority being assigned to the object under analysis according to the cross-sectional variance score. This aspect of the claim is identified as a further difference.
In a related art, Khalid teaches:
assign the object under analysis an analysis priority according to the cross-sectional variance score (Khalid, col. 6, line 57 – col. 7, line 2: comparison of one or more scores… to assign priorities to the suspicious objects for further analysis).
Mirsky and Khalid are analogous art, because they are in a similar field of endeavor in improving cyber-security and systems for detecting malware.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Khalid to modify Mirsky’s system to improve the scheduling of malware analysis for received objects.  For this combination, the motivation would have been to improve efficiency of malicious object analysis.
 
As per claim 6, the references as combined above teach the computing apparatus of claim 1, wherein applying the machine learning model comprises extracting features from the object under analysis (Mirsky, par. 0050 and 0068: Extracting parameters from objects. For example, a parameter set may be extracted from network traffic received by a gateway sentinel module).

As per claim 7, the references as combined above teach the computing apparatus of claim 6, wherein the features comprise static features (Mirsky, par. 0069-0070: extracts a set of parameters/features which form training data for the model M.sub.L. these parameters being the same parameters used to initially derive the model M.sub.L.  Note here that the model and type are static features).

As per claim 8, the references as combined above teach the computing apparatus of claim 6, wherein the features comprise dynamic behavioral features (Mirsky, par. 0049-0050: the behavior of devices).

As per claim 9, the references as combined above teach the computing apparatus of claim 6, wherein applying the machine learning model comprises converting the feature set to an array (Khalid, col. 13, lines 45-50: receive data associated with the one or more software profiles 152 …wherein the software profiles, [e.g., feature set] are stored in an ordered fashion, e.g., in a hierarchical structure or ordered array).



As per claim 14, Mirsky teaches one or more tangible, non-transitory computer-readable media having stored thereon executable instructions (Mirsky, par. 0020 and 0030-0033) to instruct a processor to: 
receive an object with an unknown network reputation (Mirsky, par. 0068 and 0078-0080: receiving network packet, which is observed and identified as suspicious); 
receive a global uniqueness score for the object, the global uniqueness score comprising a measure of a degree to which the object is globally unique (Mirsky, par. 0013-0014: receiving … the second correlation score determined by the global model… which is based on a correlation between received traffic and the global model; par. 0059: WAN is global); 
receive an enterprise uniqueness score for the object, the enterprise uniqueness score comprising a measure of a degree to which the object is unique to a specific enterprise (Mirsky, par. 0013-0014 and 0021: determining a first correlation score based on a correlation between received traffic and the local model; for example, a smart home can be a specific enterprise with LAN and gateway and IOT devices such as, video or other cameras, Digital Video Recorders (DVRs), and/or security systems; par. 0005 and 0057); 
compute a cross-sectional uniqueness score from the global uniqueness score and the enterprise uniqueness score, wherein the cross- sectional uniqueness score varies directly with the global uniqueness score and the enterprise uniqueness score (Mirsky, par. 0014 and 0051-0052: combining the first correlation score and the second correlation score…to derive the combined correlation score, which is mapped to the cross-sectional variance score in the claim; see also FIG. 5, BLOCK 92); and 
However, Mirsky does not explicitly disclose the object being identified for prioritization an analysis priority being assigned to the object under analysis according to the cross-sectional variance score. This aspect of the claim is identified as a further difference.
In a related art, Khalid teaches:
identify the object for prioritization (Khalid, col. 6, line 57 – col. 7, line 2: priorities assigned to the suspicious objects for analysis); 
assign an analysis priority to the object according to the cross-sectional uniqueness score, wherein the analysis priority varies directly with the cross-sectional uniqueness score (Khalid, col. 6, line 57 – col. 7, line 2: comparison of one or more scores… to assign priorities to the suspicious objects for further analysis).
Mirsky and Khalid are analogous art, because they are in a similar field of endeavor in improving cyber-security and systems for detecting malware.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Khalid to modify Mirsky’s system to improve the scheduling of malware analysis for received objects.  For this combination, the motivation would have been to improve efficiency of malicious object analysis.

As per claim 15, the references as combined above teach the one or more tangible, non-transitory computer-readable media of claim 14, wherein the instructions are further to compute the global uniqueness score, comprising receiving a trained global model M/GLOBAL comprising a clustering of global objects, and applying a machine learning algorithm to M/GLOBAL and the object (Mirsky, par. 0068-0069: the global model M.sub.L has been trained for use; par. 0053 and 0093: traffic as global objects is classified).

As per claim 16, the references as combined above teach the one or more tangible, non-transitory computer-readable media of claim 15, wherein the instructions are further to compute the enterprise uniqueness score, comprising receiving a trained global model M/ENT comprising a clustering of enterprise objects, and applying a machine learning algorithm to M/ENT and the object (Mirsky, par. 0087 and 0092-0094: on-site training … randomly selected from traffic that has been classified).


As per claim 18, the references as combined above teach the one or more tangible, non-transitory computer-readable media of claim 16, wherein applying the machine learning algorithm comprises extracting features from the object under analysis (Mirsky, par. 0050 and 0068: Extracting parameters from objects. For example, a parameter set may be extracted from network traffic received by a gateway sentinel module).

As per claim 19, Mirsky teaches a computer-implemented method of prioritizing analysis of unknown objects according to a cross-sectional variance score, comprising: 
receiving a trained global model M/GLOBAL comprising a machine learning derived clustering of known global objects according to a machine learning algorithm (Mirsky, par. 0068 and 0078-0079: receiving network packets as objects); 
receiving a trained enterprise model M/ENT comprising a machine learning derived clustering of known enterprise objects according to the machine learning algorithm (Mirsky, par. 0013-0014: the global model for determining the second correlation score); 
computing a global variance score for the unknown object comprising applying the machine learning algorithm to M/GLOBAL and the unknown object to provide anomaly detection (Mirsky, par. 0013-0014: applying at least the global model for determining the second correlation score … which is based on a correlation between received traffic and the global model), 
computing an enterprise variance score for the unknown object comprising applying the machine learning algorithm to M/ENT and the unknown object to provide anomaly detection (Mirsky, par. 0013-0014 and 0021: determining a first correlation score based on a correlation between received traffic and the local model), 
computing a cross-sectional variance score from the global uniqueness score and the enterprise uniqueness score, wherein the cross- sectional variance score varies directly with the global variance score and the enterprise variance score (Mirsky, par. 0014 and 0051-0052: combining the first correlation score and the second correlation score…to derive the combined correlation score, which is mapped to the cross-sectional variance score in the claim; see also FIG. 5, BLOCK 92).
However, Mirsky does not explicitly disclose an analysis priority being assigned to the object under analysis according to the cross-sectional variance score. This aspect of the claim is identified as a further difference.
In a related art, Khalid teaches:
assigning an analysis priority to the unknown object according to the cross-sectional variance score, wherein the analysis priority varies directly with the cross-sectional variance score (Khalid, col. 6, line 57 – col. 7, line 2: comparison of one or more scores… to assign priorities to the suspicious objects for further analysis).
Mirsky and Khalid are analogous art, because they are in a similar field of endeavor in improving cyber-security and systems for detecting malware.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Khalid to modify Mirsky’s system to improve the scheduling of malware analysis for received objects.  For this combination, the motivation would have been to improve efficiency of malicious object analysis.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mirsky and Khalid, as applied to claim 1, and further in view of Gomez (US 9825976 B1).

As per claim 2, the references of Mirsky and Khalid as combined above teach the computing apparatus of claim 1, but do not explicitly disclose identify the object under analysis for priority expert analysis if the cross-sectional variance score exceeds a threshold. This aspect of the claim is identified as a further difference.
In a related art, Gomez teaches:
wherein the instructions are further to identify the object under analysis for priority expert analysis if the cross-sectional variance score exceeds a threshold (Gomez, col. 9, lines 36-51: When the score indicates that the filtered AST is above a predetermined threshold level (e.g., a particular numerical score or within a predefined category such as “malicious”), the filtered AST, and optionally the dynamic results of the dynamic processing and the analysis of the expert system 116, may be provided to a network administrator).
Gomez is analogous art to the claimed invention in a similar field of endeavor in improving the learning machine model for malware detection.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Mirsky-Khalid system with Gomez to use a threshold to set the range of the scores for quantifiable measurements.  For this combination, the motivation would have been to improve the consistency of analysis by using a threshold for scoring.

Claims 3-5, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mirsky and Khalid, as applied to claim 1, and further in view of Verma (US 20160344770 A1).

As per claim 3, the references of Mirsky and Khalid as combined above teach the computing apparatus of claim 1, but do not explicitly disclose that the machine learning model is an isolated random forest algorithm. This aspect of the claim is identified as a further difference.
In a related art, Verma teaches:
wherein the machine learning model is an isolated random forest algorithm (Verma, par. 0052 and 0176: Random Forest classifier [is] an algorithm, which returns the maximum frequency class).
Verma is analogous art to the claimed invention in a similar field of endeavor in improving the detection of malicious activities such as email phishing.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Mirsky-Khalid system with Verma to include an isolated random forest algorithm in the machine learning model.  For this combination, the motivation would have been to improve the level of security with classification of the malware analysis.

As per claim 4, the references of Mirsky and Khalid as combined above teach the computing apparatus of claim 1, but do not explicitly disclose an extended isolated random forest algorithm. This aspect of the claim is identified as a further difference.
In a related art, Verma teaches:
wherein the machine learning model is an extended isolated random forest algorithm (Verma, par. 0146: Classifier 2, [e.g., random forest algorithm], is extended by extracting the senses of words; par. 0052 and 0176: Random Forest classifier comprises of several decision tree classifiers. Each tree has a random set of features out of the total feature collection and this algorithm returns the maximum frequency class).
Verma is combined with Mirsky and Khalid for the same reason as that of claim 3.

As per claim 5, the references of Mirsky and Khalid and Verma as combined above teach the computing apparatus of claim 4, and Mirsky also teaches wherein computing a variance score comprises identifying the object under analysis as an anomaly according to the machine learning model (Mirsky, par. 0050 and 0068: [determining] whether the network traffic from which the parameters was extracted is malicious). 

As per claim 17, the references of Mirsky and Khalid as combined above teach the one or more tangible, non-transitory computer-readable media of claim 16, but do not explicitly disclose that the machine learning model is an extended isolated random forest algorithm. This aspect of the claim is identified as a further difference.
In a related art, Verma teaches:
wherein the machine learning algorithm is an extended isolated random forest algorithm (Verma, par. 0052 and 0176: Random Forest classifier [is] an algorithm, which returns the maximum frequency class).
Verma is analogous art to the claimed invention in a similar field of endeavor in improving the detection of malicious activities such as email phishing.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Mirsky-Khalid system with Verma to include an isolated random forest algorithm in the machine learning model.  For this combination, the motivation would have been to improve the level of security with classification of the malware analysis.

As per claim 20, the references of Mirsky and Khalid as combined above teach the method of claim 19, but do not explicitly disclose that the machine learning model is an extended isolated random forest algorithm. This aspect of the claim is identified as a further difference.
In a related art, Verma teaches:
wherein the machine learning algorithm is an extended isolated random forest algorithm (Verma, par. 0052 and 0176: Random Forest classifier [is] an algorithm, which returns the maximum frequency class).
Verma is analogous art to the claimed invention in a similar field of endeavor in improving the detection of malicious activities such as email phishing.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Mirsky-Khalid system with Verma to include an isolated random forest algorithm in the machine learning model.  For this combination, the motivation would have been to improve the level of security with classification of the malware analysis.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mirsky and Khalid, as applied to claim 1, in view of Van Der Walt (Van Der Walt, S, et al., “The NumPy Array: A Structure for Efficient Numerical Computation”, Comput. Sci. Eng., vol. 13, No. 2, (Mar. 2011), 22-30).

As per claim 10, the references of Mirsky and Khalid as combined above teach the computing apparatus of claim 9, but do not explicitly disclose the use of a NumPy array. This aspect of the claim is identified as a further difference.
In a related art, Van Der Walt teaches:
wherein the array is a NumPy array (Van Der Walt, page 23, col. 1, lines 38-43: NumPy’s strided memory model deserves particular attention, as it provides a powerful way of viewing the same memory in different ways without copying data. page 24, col. 1, lines 47-54: … NumPy perform such computations much more rapidly).
Van Der Walt is relevant art to the claimed invention because Van Der Walt attempted to solve the same problem as the claimed invention.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Mirsky-Khalid system with Van Der Walt to modify Mirsky-Khalid system to use the NumPy array to increase the speed of computation.  For this combination, the motivation would have been to improve the speed of classification of the malware in learning machine with the use of a NumPy array.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mirsky and Khalid, as applied to claim 1, in view of Zarandioon (US 10726356 B1; hereinafter “Zaran”).
As per claim 11, the references as combined above teach the computing apparatus of claim 6, but do not explicitly disclose the technique of bucketing large integer features into smaller discrete buckets. This aspect of the claim is identified as a further difference.
In a related art, Zaran teaches:
wherein applying the machine learning algorithm comprises bucketing large integer features into smaller discrete buckets (Zaran, col. 8, lines 35-37: Welch's t-tests may be more suitable for small data sets… tests often tend to be close to zero for very large data sets; col. 19, lines 49-53: respective histograms whose buckets correspond to individual category values of a categorical target variable in the proposed test data set and the proposed training data set may be generated.).
Zaran is analogous art to the claimed invention in a similar field of endeavor in improving the techniques of using machine learning model.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Mirsky-Khalid system with Zaran to bucket large integer features into smaller discrete buckets.  For this combination, the motivation would have been to improve the data processing of the malware analysis.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mirsky and Khalid, as applied to claim 1, in view of Gates (US 9998480 B1).

As per claim 12, the references of Mirsky and Khalid as combined above teach the computing apparatus of claim 1, but do not explicitly disclose a plurality of enterprise models for a plurality of monitored enterprises. This aspect of the claim is identified as a further difference.
In a related art, Gates teaches:
wherein the data store comprises a plurality of enterprise models for a plurality of monitored enterprises, and wherein M/ENT is selected from the plurality of enterprise models (Gates, col. 14, line 65 – col. 15, line 14: attacks affect enterprises based only on their overall level of protection. The disclosed systems and methods construct a matrix of customer rows (usually enterprises) and malware samples (or clusters of malware samples) as columns).
Gates is analogous art to the claimed invention in a similar field of endeavor in improving the detection of malicious object using machine learning models.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Mirsky-Khalid system with Gates to include model selection from the plurality of enterprise models.  For this combination, the motivation would have been to improve the modeling for the monitored enterprises.

As per claim 13, the references of Mirsky and Khalid as combined above teach the computing apparatus of claim 1, but do not explicitly disclose notifying an enterprise represented by M/ENT of a potential advanced persistent threat (APT) attack. This aspect of the claim is identified as a further difference.
In a related art, Gates teaches:
wherein the instructions are further to notify an enterprise represented by M/ENT of a potential advanced persistent threat (APT) attack (Gates, col. 12, lines 3-13: notification module 108 may be programmed to perform the analysis of the filtered set of multiple specific security attacks and notify the target enterprise. The security attack may be “specific” in that the security attack is identified as corresponding to a specific exploit, vulnerability, signature, cluster, family, and/or methodology of attack, meaning a potential APT attack; col. 7, lines 1-4).
Gates is analogous art to the claimed invention in a similar field of endeavor in improving the detection of malicious object using machine learning models.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Mirsky-Khalid system with Gates to include a notification module that sends a warning to the enterprise for the potential APT attacks .  For this combination, the motivation would have been to improve the level of security with a real-time notification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        05/12/2022